DETAILED ACTION
This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 11/25/2019.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 29 November 2018 (20181129).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to Provisional Application number 62/772,812, filed on 29 November 2018 (20181129).

Information Disclosure Statement
As required by M.P.E.P. 609 [R-07.2015], Applicant's 12/10/2019 submission(s) of Information Disclosure Statement (IDS)(s) is/are acknowledged by the Examiner and the reference(s) cited therein has/have been considered in the examination of the claim(s) now pending.  A copy of the submitted IDS(s) initialed and dated by the Examiner is/are attached to the instant Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190381670 A1 to Correll; Nikolaus J. et al. (Correll) in view of US 20030202895 A1 to Althouse, Gerald Donald and further in view of MPEP 2144.04. Legal Precedent as Source of Supporting Rationale [R-10.2019] (the MPEP).
Regarding claim 1 Correll teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    780
    815
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    622
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    718
    532
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    812
    568
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    540
    696
    media_image5.png
    Greyscale


and associated descriptive texts a contact pad 42a/b in Fig. 8 above for use in a robotic manipulator 20, comprising: 
a body having a proximal end and a distal end opposite to the proximal end across a length of the contact pad see Fig. 3 fingers 41a and 41b and Fig. 8 wherein the proximal end is understood to be closest to gripper plate 26 by the pair of “Philips screws” and the distal end is the farthest from the robot gripper 22 as explained in para:
“[0056] In one embodiment, fingers 41a and 41b can comprise 3D-printed plastic parts or “pads” 42a and 42b or a rubber coating to increase friction with an object 2. In one embodiment, rubber or another suitable compliant material is overmolded onto finger 41a and/or 41b. In other possible embodiments, pads or surfaces 42a and 42b are attached to portions of fingers 41a and 41b that are configured to engage objects 2. In one such embodiment, fingers 41a and 41b are mounted to mechanical manipulation system/four-bar linkage 40 using M3 screws. The shape of finger pads 42a and 42b can be configured and customized for different tasks. For example, pincer-like fingers 41a and 41b can be used to manipulate or engage small objects 2, whereas fingers 41a and 41b with larger pads 42a and 42b having, for example, softer or more complaint coatings or surfaces might be more appropriate or suitable for grasping or manipulating a fruit. In other embodiments, finger pads 42a and 42b could also be configured to comprise suction cups that are connected to a vacuum system. In one embodiment, the ability to change the center point of gripper 20 by independently controlling each finger 41a and 41b enables pads 42a and 42b of different widths, lengths and/or thicknesses to be mounted thereon. For example, one pad 42a might be equipped with a suction cup, whereas another pad 42b remains passive, which allows gripper 20 to grasp objects via suction and also using conventional grasping techniques and methods. Fingers 41a and 41b can also be longer or shorter than depicted in the various Figures. Shorter fingers allow gripper 20 to exert larger pressures due to reduced surface area, whereas longer fingers allow camera system 30 to observe object(s) 2 during manipulation and can be configured for the manipulation or grasping of small objects.”, 

a first side and a second side opposite to the first side across a thickness of the contact pad as shown in Fig. 8 indicated as items 42a/b as explained in para [0056] above:
“…In one embodiment, the ability to change the center point of gripper 20 by independently controlling each finger 41a and 41b enables pads 42a and 42b of different widths, lengths and/or thicknesses to be mounted thereon. ”, and 

a first edge and a second edge opposite to the first edge across a width of the contact pad best shown in Figure 3 above wherein it is understood that the indicia for items 41a/b indicate a first edge and links 44b define first and second edges on the top and bottom of the fingers 41a/b such that the width is across the contact pad; 
and a touch point at the distal end of the body as indicated by the location of the indicia of item 42a wherein it is understood that as explained in for example, para [0056] above, the touch point can be any location.  Further, having the “touch point” located at the distal end of the body of the contact pad allows the camera system 30 to observe objects, see for example para [0056] especially lines:
“…pads 42a and 42b of different widths, lengths and/or thicknesses to be mounted thereon. For example, one pad 42a might be equipped with a suction cup, whereas another pad 42b remains passive, which allows gripper 20 to grasp objects via suction and also using conventional grasping techniques and methods. Fingers 41a and 41b can also be longer or shorter than depicted in the various Figures. Shorter fingers allow gripper 20 to exert larger pressures due to reduced surface area, whereas longer fingers allow camera system 30 to observe object(s) 2 during manipulation and can be configured for the manipulation or grasping of small objects.”.

And as one of ordinary skill in the art would understand, grasping small objects with longer fingers would place the touch point at the distal end of the body.

Correll does not appear to expressly disclose a layer of fluorescent material embedded within the body.

Althouse teaches it was known in the art of wear detection to use a layer of fluorescent material 30 embedded within the body of a wear component 10 in for example, the figures below:

    PNG
    media_image6.png
    520
    454
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    451
    476
    media_image7.png
    Greyscale

And associated descriptive texts including paras:
“[0029] The vanes 10 of rotary sliding vane pumps are held in contact with the pump housing 2 by centrifugal force plus, in some cases, spring force. The applied force enhances the sealing effect between the working edge of the vanes and the pump housing. The resulting friction abrades the working edge of the vanes even though they are usually made of low friction or self-lubricating material, typically graphite. The concept of the automatic wear indicator is to place e tracer material within the vanes of the pump at a location such that the cavity in which it is contained, is worn into and opened when the vane reaches a predetermined length. The predetermined length represents the minimum vane length required for continued reliable operation of the pump. When the cavity is opened, the tracer material is expelled into the pumping chamber by centrifugal force and is swept out of the pump and into the discharge conduit by the air/gas flow. The chromatic properties of the tracer material make its presence in the discharge conduit easily detected. Since the vanes are typically manufactured by molding, the cavity can be economically molded into the vane during the manufacturing process. The cavity is closed by use of a seal 30. A section of the discharge conduit can be made of transparent material to enhance visibility. Laboratory testing has shown that the strength of the vane is not critically diminished by the presence of a cavity whose volume is large enough to contain a sufficient quantity of tracer material. The testing also shows that decorative material, commonly referred to as glitter or sparkle, serves well as tracer material. While the preferred tracer material is one whose single color is its distinctive property, multi-color material would be an alternative. Other alternative materials include those materials which exhibit a readily discernible, distinctive property as follows: chemical, magnetic, electromagnetic, electrostatic, electrically conductive, luminescent, odorous, reflective, physical, radio frequency response, optical.”,

And claim:

“5) The pump of claim 1 wherein said automatic wear indicator includes luminescent tracer material encapsulated within or otherwise attached to the vanes in a manner such that it is released into the external discharge conduit of the pump when the vanes have reached a predetermined wear condition, where the presence is visually detected by the use of ultra-violet, black light or other luminescence activation device.”/

Wherein it is understood that the luminescent tracer material connotes the claimed “fluorescent material”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump that would be obvious to substitute for one another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using fluorescent material.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of a layer of fluorescent material being embedded within the body of a wear component as taught by at least Althouse above.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the fluorescent material being embedded within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out as taught by Althouse as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Althouse and Correll teach the claimed invention as explained above, if Applicant is of the opinion that the combination does not expressly disclose that the fluorescent material is “a layer”, then resort may be had to the teachings of the MPEP specifically sections IV.    CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS:
“A.    Changes in Size/Proportion
In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

C.    Changes in Sequence of Adding Ingredients
Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).“ 

and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS wherein subsection C which teaches:
“C.    Rearrangement of Parts

In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).“

To show it would have been obvious to change the size or proportion, shape or sequence of adding the fluorescent material and to rearrange the placement of the fluorescent material as an obvious matter of design choice because “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”.
As such it is considered that the combination of Correll and Althouse teach the finger pads having the fluorescent material embedded as shown in the combination of Figure 3 of Correll and Figure 5 of Althouse shown on the left below and applying the teachings of the MPEP would provide for “a layer” of the fluorescent material to change shape/proportions/location and be embedded within the finger pads as shown by the modified Correll figure 3 on the right below::

    PNG
    media_image8.png
    382
    365
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    303
    275
    media_image9.png
    Greyscale


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump and the MPEP teaches an equivalent technique of using “a layer” of fluorescent material that would be obvious to substitute for one another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the MPEP is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using fluorescent material being in “a layer”.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of a layer of fluorescent material being embedded within the body of a wear component as taught by at least Althouse above and being “a layer” as taught by the MPEP.
Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the fluorescent material being embedded in a layer within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out as taught by Althouse as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 2 and the limitation the contact pad of claim 1 wherein the layer of fluorescent material has a visible color that is different than a visible color of the rest of the body of the contact pad see the teachings of Althouse paras:
[0029] “…The resulting friction abrades the working edge of the vanes even though they are usually made of low friction or self-lubricating material, typically graphite…While the preferred tracer material is one whose single color is its distinctive property, multi-color material would be an alternative. …

And claim ” 3) The pump of claim 1 wherein said automatic wear indicator includes pigmented tracer material encapsulated within or otherwise attached to the vanes in a mar such that it is released into the external discharge conduit of the pump when the vanes have reached a a predetermined wear condition, where the presence is visually detected by its color.”.  

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump that would be obvious to substitute for one another including using different colors of wearable materials.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using a fluorescent material of a specific color.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of a layer of fluorescent material being embedded within the body of a wear component that has a different color than the body as taught by at least Althouse above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the fluorescent material being embedded within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out based on the color as taught by Althouse as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 3 and the limitation the contact pad of claim 1 wherein the layer of fluorescent material includes an embedded radio-frequency identification tag given the Broadest Reasonable Interpretation (BRI) see the teachings of Althouse para [0029] “radio frequency response,” and claim:
“6) The pump of claim 1 wherein said automatic wear indicator includes radio frequency excitable tracer material encapsulated within or otherwise attached to the vanes in a manner such that it is released into the external discharge conduit of the pump when the vanes have reached a predetermined wear condition, where the presence is visually detected by use of a radio frequency excitation source.”.  

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.
See MPEP 2111.01 Plain Meaning [R-10.2019], which states
II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump that would be obvious to substitute for one another including given the BRI using an embedded radio-frequency identification tag.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using radio-frequency identification.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of a radio-frequency identification as taught by at least Althouse and the BRI above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the radio-frequency identification embedded within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out based on the radio-frequency identification as taught by Althouse and the BRI as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 4 and the limitation the contact pad of claim 1 wherein the contact pad is formed from an electrically conductive material see the teachings of Correll paras [0056]+ with regard to the materials the contact pad can be formed from and the teachings of Althouse para [0029] “…The resulting friction abrades the working edge of the vanes even though they are usually made of low friction or self-lubricating material, typically graphite….Other alternative materials include those materials which exhibit a readily discernible, distinctive property as follows: chemical, magnetic, electromagnetic, electrostatic, electrically conductive” wherein it is understood that “typically graphite” is electrically conductive.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Correll and Althouse set forth a plethora of equivalent techniques for the material of the contact pads to be made/formed from.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being the material of the wear surface.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of forming a contact pad from an electrically conductive material as taught by at least Althouse above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would be formed from an electrically conductive material as taught by Althouse as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 5 and the limitation the contact pad of claim 1 wherein the contact pad includes an aperture that extends from the first side to the second side see Correll Figures 3 and 8 wherein it is understood that the “Philips screws” extend through the contact pads as shown in figures 3 and 8 and explained in Correll para [0056].  

While it is understood that Correll teaches the aperture as explained above, the aperture does not expressly appear to extend all the way through from the first side to the second side.

The MPEP teaches in subsection IV.A.:
“A.    Changes in Size/Proportion

In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

B.    Changes in Shape

In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).“
 
	As is the case here, changing the size, proportion and shape of the aperture would be an obvious matter of design choice that would allow the “Philips screws” shown in Figure 3 and 8 to be replaced with the actuator shafts 62 and “e-clips” used on the four-bar linkages 43, 44 and 45 of the robotic hand as shown in Fig. 8.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, attaching the fingers using a shaft and “e-clips” is an equivalent technique for using screws to attach the fingers to the linkages.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of an aperture passing all the way through a finger pad to attach it to gripper linkages as taught by at least Correll Figure 8 and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact pad of Correll would include an aperture all the way through it as taught by Correll and the MPEP as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”
 
Regarding claim 6 and the limitation the contact pad of claim 1 wherein the contact pad includes a distal layer of material and a proximal layer of material, and the layer of fluorescent material is located between the distal layer of material and the proximal layer of material see the rejection of corresponding parts of claim 1 above incorporated herein wherein it is understood that the combination of Correll Fig. 3 and Althouse Fig. 5 above in the rejection of Claim 1 show how the teachings of Althouse are applied to the contact pad of Correll and show the material located between a distal layer of material and a proximal layer and the MPEP teaches using a layer of material.
  
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth an equivalent technique for the placement of the material, including using a layer of material.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse and the MPEP are “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being the placement of the material in a layer.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of forming a contact pad from different layers of material as taught by at least Althouse and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would be formed in layers of material as taught by Althouse and the MPEP as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse and the MPEP to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 7 and the limitation the contact pad of claim 6 wherein a length of the layer of fluorescent material along the length of the body of the contact pad is less than 25% of a length of the distal 17layer of material along the length of the contact pad and less than 25% of a length of the proximal layer of material along the length of the contact pad resort should be had to Althouse figure 5 which appears to show the claimed limitations however resort may also be had to the teachings of the MPEP subsection IV CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS wherein it is understood that it would be an obvious matter of design choice to change the size/proportion and shape of the fluorescent material because, inter alia “a device having the claimed relative dimensions would not perform differently than the prior art device”:
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here changing the shape of the fluorescent layer is considered substituting one equivalent technique for another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the MPEP is pertinent to the problem of the shape of the fluorescent material.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of placing a layer of fluorescent material closer to the wear point, i.e. the front of a contact pad as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the fluorescent material of Althouse would be located in a layer of the contact pad of Correll in the location as claimed as taught by the MPEP as obviously known in the art. 
To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 8 and the limitation the contact pad of claim 6 wherein a length of the distal layer of material along the length of the body of the contact pad is less than 25% of a length of the proximal layer of material along the length of the body of the contact pad resort should be had to Correll Fig. 3 wherein plastic pads 42 and fingers 41 appear to show the claimed limitations and Althouse figure 5 also appears to show the claimed limitations, however resort may also be had to the teachings of the MPEP subsection IV CHANGES IN SIZE, SHAPE, OR SEQUENCE OF ADDING INGREDIENTS wherein it is understood that it would be an obvious matter of design choice to change the size/proportion and shape of the distal layer because, inter alia “a device having the claimed relative dimensions would not perform differently than the prior art device”:

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here changing the shape/size/proportion of the distal layer is considered substituting one equivalent technique for another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the MPEP is pertinent to the problem of the shape and proportion of the distal layer with regard to the proximal layer.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of constructing a robotic finger with a contact pad having a smaller distal layer than proximal layer as taught by at least Correll and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact pad of Correll would be shaped in the manner claimed as taught by Correll and the MPEP as obviously known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Correll and the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 9 and the limitation the contact pad of claim 6 wherein the layer of fluorescent material is oriented substantially parallel to the thickness of the body of the contact pad, within 30 degrees of perpendicular to the length of the body of the contact pad, and within 30 degrees of parallel to the width of the body of the contact pad resort should be had to the rejection of corresponding parts of claim 1 above incorporated herein wherein Correll teaches inter alia that the contact pads can be different shapes, Althouse teaches inter alia the fluorescent material and the MPEP teaches the obviousness with regard to the size/proportion, shape, placement of the fluorescent material in subsection IV and rearranging the location of the fluorescent material in subsection VI.C. Rearrangement of Parts

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here changing the shape/size/proportion or direction/orientation of the layer of fluorescent material is considered substituting one equivalent technique “shape/size/proportion or direction/orientation” for another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the MPEP is pertinent to the problem of the shape, orientation of the layer of fluorescent material.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of  orienting a layer of fluorescent material as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact pad of Correll would have a layer of fluorescent material oriented in the manner claimed as taught by the MPEP as a matter of design choice known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 10 and the limitation the contact pad of claim 6 wherein the layer of fluorescent material is oriented within 30 degrees of parallel to the touch point at the distal end of the body of the contact pad resort should be had to the rejection of corresponding parts of claim 1 above incorporated herein wherein Correll teaches inter alia that the contact pads can be different shapes, Althouse teaches inter alia the fluorescent material and the MPEP teaches the obviousness with regard to the size/proportion, shape, placement and rearrangement of the fluorescent material “parts” in subsection IV and rearranging the location of the fluorescent material in subsection VI.C. Rearrangement of Parts

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here changing the shape/size/proportion or direction/orientation of the layer of fluorescent material is considered substituting one equivalent technique “shape/size/proportion or direction/orientation” for another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the MPEP is pertinent to the problem of the shape, orientation of the layer of fluorescent material.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of  orienting a layer of fluorescent material as taught by at least the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the contact pad of Correll would have a layer of fluorescent material oriented in the manner claimed as taught by the MPEP as a matter of design choice known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Correll and Althouse as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Claims 3 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20190381670 A1 to Correll; Nikolaus J. et al. (Correll) in view of US 20030202895 A1 to Althouse, Gerald Donald and further in view of MPEP 2144.04. Legal Precedent as Source of Supporting Rationale [R-10.2019] (the MPEP) as applied to the claims above and further in view of US 20180145401 A1 to DeBates; Scott et al. (DeBates).

Regarding claim 3 and the limitation the contact pad of claim 1 wherein the layer of fluorescent material includes an embedded radio-frequency identification tag see the teachings of Althouse para [0029] “radio frequency response,” and claim:
“6) The pump of claim 1 wherein said automatic wear indicator includes radio frequency excitable tracer material encapsulated within or otherwise attached to the vanes in a manner such that it is released into the external discharge conduit of the pump when the vanes have reached a predetermined wear condition, where the presence is visually detected by use of a radio frequency excitation source.”.  


Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

AS is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump that would be obvious to substitute for one another including using an embedded radio-frequency identification tag.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)


“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, Althouse is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using radio-frequency identification.

In re Bozek, 163 USPQ 545 (CCPA 1969)


“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of a radio-frequency identification as taught by at least Althouse above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the radio-frequency identification embedded within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out based on the radio-frequency identification as taught by Althouse as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse to and modify the prior art of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Correll teaches the invention as explained above including the use of radio frequency identification, the combination does not appear to expressly disclose “embedded radio-frequency identification tag” or “RFID tag”.

In the art of “Wireless Determination Of Surface Wear” DeBates teaches using an embedded radio-frequency identification tag in consumable items in for example, figures 4 and 5 and associated descriptive texts including paras:
“[0037] At stage 401 of the process 400, the monitoring device causes a ping or query to be transmitted to a plurality of embedded antennas in a corresponding plurality of consumable items, e.g., car tires that are mounted and in use or a pair of shoes worn by a user. At stage 403 of the process 400, the monitoring device determines whether a responsive transmission has been received from each embedded antenna. The antenna may be embedded in the component or surface of interest at a predetermined depth defining a predetermined wear limit, such that damage to the antenna indicates that the wear of the wearable component has extended beyond the predetermined limit.

0041] Although there are numerous different RFID antenna architectures in use, an example of one such configuration is shown in FIG. 5 for the sake of completeness. In particular, FIG. 5 is circuit diagram of a passive RFID tag antenna architecture usable in accordance with an embodiment of the disclosed principles. As can be seen, the circuit 500 includes an antenna 501 as well as a response portion 503. The response portion 503 of the circuit 500 contains one or more filtering capacitors 505, 507 as well as a microchip 509.”.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, Althouse sets forth a plethora of equivalent techniques for identifying the wear of the sliding vanes of the pump that would be obvious to substitute for one another including using an embedded radio-frequency identification tag as taught by DeBates.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, DeBates is “reasonably pertinent to the particular problem with which the inventor was concerned”, the particular problem being wear detection using radio-frequency identification tags.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a radio-frequency identification tag as taught by at least DeBates above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the finger pads of Correll would include the radio-frequency identification tags embedded within the body of the finger pads 42a/b and have the ability to determine when the finger pads are wearing out based on the radio-frequency identification as taught by Althouse and DeBates as known in the art. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of DeBates to and modify the prior art combination of Correll, Althouse and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 11 see the rejection of the corresponding parts of claims 1 and 3 above incorporated herein wherein it is understood that Correll teaches a robotic system comprising: 
a robotic manipulator including a contact pad in Correll figures 3 and 8 above, 
wherein the contact pad includes a body having a proximal end and a distal end opposite to the proximal end across a length of the contact pad in Correll figures 3 and 8 above, 
a first side and a second side opposite to the first side across a thickness of the contact pad in Correll figures 3 and 8 above, and 
a first edge and a second edge opposite to the first edge across a width of the contact pad in Correll figures 3 and 8 above; 
a touch point at the distal end of the body of the contact pad in Correll figures 3 and 8 above; and 
Althouse, DeBates and the MPEP teach the obviousness of a radio-frequency identification tag embedded within the body of the contact pad.  

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 12 and the limitation the robotic system of claim 11 wherein the radio-frequency identification tag is embedded within a layer of fluorescent material within the body of the contact pad see the rejection of corresponding parts of claim 3 above incorporated herein.  

Regarding claim 13 and the limitation the contact pad of claim 12 wherein the layer of fluorescent material has a visible color that is different than a visible color of the rest of the body of the contact pad see the rejection of corresponding parts of claim 2 above incorporated herein.    

Regarding claim 14 see the rejection of the corresponding parts of claims 1, 3 and 11 above incorporated herein wherein it is understood that Correll teaches a robotic system, comprising: 
a robotic manipulator including a contact pad in Correll figures 3 and 8 above, 
wherein the contact pad includes a body having a proximal end and a distal end opposite to the proximal end across a length of the contact pad in Correll figures 3 and 8 above, 
a first side and a second side opposite to the first side across a thickness of the contact pad in Correll figures 3 and 8 above, and 
a first edge and a second edge opposite to the first edge across a width of the contact pad in Correll figures 3 and 8 above; 
a touch point at the distal end of the body of the contact pad in Correll figures 3 and 8 above; 
a source of electromagnetic radiation embedded within the body of the contact pad see the teachings of Althouse, the MPEP and DeBates above with regard to the placement of the RFID tag; and 
a sensor configured to detect electromagnetic radiation generated by the source of electromagnetic radiation embedded within the body of the contact pad and communicate a measurement of the electromagnetic radiation to a control system see the teachings of Althouse, the MPEP and DeBates above with regard to the detection of the RFID tag in the rejection of corresponding parts of claims 1, 11 and 3 above incorporated herein.    

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding claim 15 and the limitation the robotic system of claim 14, wherein the source of electromagnetic radiation is a layer of fluorescent material embedded within the body of the contact pad see the teachings of Althouse with regard to the usage of fluorescent material and the MPEP with regard to shaping the fluorescent material in a layer in the rejection of corresponding parts of claim 1 above incorporated herein.  

Regarding claim 16 and the limitation the robotic system of claim 15, wherein the sensor is a photodiode see the teachings of Correll wherein it is understood that a photodiode is a “visible light sensor” and is known to be used in combination with camera sensors 32 and 34 as explained in for example para:
“[0062] In one embodiment, the center points of stereo camera sensors 32 and 34 and gripper 20 lie within a 75 mm diameter of gripper 20's wrist 14, which can be derived from the millimeter dimensions provided in FIGS. 7a and 7b. In one embodiment, camera sensors 32 and 34 are included in a stereo pair located between about 15 mm and about 36.25 mm from gripper 20's center line, whereas projector 36's center is at most about 15 mm from gripper 20's center line. Also shown in FIGS. 7a and 7b is palm 22, upon which can be mounted various components of gripper 20, such as stereo camera sensors 32 and 34, light projector 36, second computing device 52, and other components, more about which is said below. Camera sensors 32 and 34, depending upon the particular configuration of gripper 20 that is to be employed, may each be monocular camera sensors, stereo camera sensors, RGB sensors, infrared sensors, visible light sensors, UV light sensors, or some combination of such sensors. Light projector 36 provides infrared, UV, visible light, or any other suitable range of light wavelengths as light projected therefrom. In some embodiments, light projector 36 is mounted not in the center of gripper 20, but above or below camera sensors 32 and 34, allowing camera sensors 32 and 34 to be positioned even closer together.”.

and Althouse claims:
“5) The pump of claim 1 wherein said automatic wear indicator includes luminescent tracer material encapsulated within or otherwise attached to the vanes in a manner such that it is released into the external discharge conduit of the pump when the vanes have reached a predetermined wear condition, where the presence is visually detected by the use of ultra-violet, black light or other luminescence activation device.

7) The pump of claim 1 wherein said automatic wear indicator includes reflective tracer material commonly referred to as decorative glitter or other sparking matter, encapsulated within or otherwise attached to the vanes in a manner such that it is released into the external discharge conduit of the pump when the vanes have reached a predetermined wear condition, where the presence is visually detected by illumination with a light source.”.  

Wherein it is understood that a photodiode sensor connotes using a visible light sensor such as a photodiode to “automate the manual activity” of the “manual activity” of visual detection of Althouse with a photodiode taught by Correll to detect the “other luminescence activation device.” and “a light source” to determine the presence of the wear indicator.
See the MPEP 2144.04 subsection III with regard to the obviousness of automating a manual activity and subsection VI with regard to the obviousness of rearranging the parts of the references as being an obvious matter of design choice.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, using a photodiode is one equivalent technique for sensing the fluorescent material that would be obvious to substitute with those taught by the prior art.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, sensing the wear indicator using a visible light sensor (such as a photodiode) is pertinent to the particular problem.
In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using a photodiode as a visible light sensor in the combination of sensors as taught by at least Correll above to detect the wear indicator taught by Althouse.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, in the combination of sensors, the visible light sensor of Correll would include a photodiode as taught by Correll as known in the art as an equivalent technique of “visibly” sensing the wear indicator of Althouse. 

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Correll and the MPEP to and modify the prior art combination of Correll, Althouse the MPEP and Debates as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claim 17 and the limitation the robotic system of claim 14 wherein the source of electromagnetic radiation is a layer of material that has a visible color (i.e. fluorescent) different than a visible color (i.e. grey graphite) of the rest of the body of the contact pad see the rejection of corresponding parts of claim 2 above incorporated herein.  

Regarding claim 18 and the limitation the robotic system of claim 17, wherein the sensor is a camera see Correll Fig. 3 wherein cameras 32 and 34 would be used to sense the fluorescent material taught by Althouse.   Correll explicitly teaches using a combination of sensors including cameras in para:
“[0062] In one embodiment, the center points of stereo camera sensors 32 and 34 and gripper 20 lie within a 75 mm diameter of gripper 20's wrist 14, which can be derived from the millimeter dimensions provided in FIGS. 7a and 7b. In one embodiment, camera sensors 32 and 34 are included in a stereo pair located between about 15 mm and about 36.25 mm from gripper 20's center line, whereas projector 36's center is at most about 15 mm from gripper 20's center line. Also shown in FIGS. 7a and 7b is palm 22, upon which can be mounted various components of gripper 20, such as stereo camera sensors 32 and 34, light projector 36, second computing device 52, and other components, more about which is said below. Camera sensors 32 and 34, depending upon the particular configuration of gripper 20 that is to be employed, may each be monocular camera sensors, stereo camera sensors, RGB sensors, infrared sensors, visible light sensors, UV light sensors, or some combination of such sensors. Light projector 36 provides infrared, UV, visible light, or any other suitable range of light wavelengths as light projected therefrom. In some embodiments, light projector 36 is mounted not in the center of gripper 20, but above or below camera sensors 32 and 34, allowing camera sensors 32 and 34 to be positioned even closer together.”.

 

Regarding claim 19 and the limitation the contact pad of claim 14 wherein the source of electromagnetic radiation is an embedded radio-frequency identification tag see the rejection of corresponding parts of claim 3 above incorporated herein and the teachings of Althouse with regard RFI and DeBates with regard to inter alia the RFID tag in Fig. 5 and paras [0041]+.  

Regarding claim 20 and the limitation the robotic system of claim 19, wherein the sensor is a radio-frequency identification reader see the teachings of Althouse with regard RFI and DeBates with regard to inter alia Figs. 2 and 3 items 211-217 and 311-317 and monitoring devices 200/201/300, 335-341 the RFID tag in Fig. 5 as explained in for example, paras [0041]+ above and paras:
 	“[0027] Turning to FIG. 2, this figure provides a device-level schematic showing an operating environment in accordance with an embodiment of the disclosed principles. As can be seen, a monitoring device 201, e.g., a device such as the device 110 shown in FIG. 1, is wirelessly associated with a plurality of embedded RFID antennas 203, 205, 207, 209. Each of the embedded RFID antennas 203, 205, 207, 209 is associated with a respective consumable item 211, 213, 215, 217. The consumable items 211, 213, 215, 217 may be tires, belts, strands of cable or cord and so on.

[0028] In operation, a transceiver 219 of the monitoring device 201, using an antenna 221, transmits a periodic EMF pulse, coded or otherwise, of sufficient strength to activate the embedded RFID antennas 203, 205, 207, 209. These embedded RFID antennas 203, 205, 207, 209 in turn emit a characteristic EMF transmission of sufficient strength to be received by the antenna 221 and interpreted by a transceiver 219.

[0029] In accordance with an aspect of the disclosed principles, the embedded RFID antennas 203, 205, 207, 209 are located within their respective consumable items 211, 213, 215, 217 in a manner such that when a consumable item 211, 213, 215, 217 wears to a certain level or fails, the associated embedded RFID antenna 203, 205, 207, 209 fails, e.g., via separation of an antenna trace of the antenna.

[0033] A central device 300, which may be a mobile telecommunications device such as device 110 or otherwise, e.g., a CAN (Car Area Network) controller or the like, receives data from the separate radio unit 335, 337, 339, 341 at its RFID processor 343 and interprets the data as above to determine whether any of the consumable items 311, 313, 315, 317 has worn excessively or has failed. Subsequently, the RFID processor 343 may display or emit an alert via the user interface (UI) 345 of the monitoring device 300. “

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is the case here, using a radio-frequency identification reader is considered one equivalent technique for detecting the wear indicator of Althouse that would be obvious to substitute for a sensor in the combination of the sensor combination taught by Correll above.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

As is the case here, the sensors are pertinent to allowing Correll to sense the wear indicator of Althouse as taught by DeBates.

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of using “a radio-frequency identification reader” as taught by at least Althouse claim 6 and DeBates Figs. 2 and 3 above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the combination of sensor of Correll would include a “a radio-frequency identification reader” as taught by DeBates as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

To preempt any potential arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

To preempt any potential arguments that the references cannot be combined as explained above, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Althouse, Debates and the MPEP to and modify the prior art combination of Correll as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention with regard to, inter alia wear detection using RFID tags and other equivalent techniques.  For example:

WO 2020041819 A1 to PIVAC MARK et al. teaches inter alia a robotic brick gripper with multiple cameras in for example Figures 3A and 7L as explained in para [0073].

WO 9408751 A1 to MAEDA TADASU et al. teaches inter alia using a camera to measure wear in for example, only claim 5:
“5. The means of measuring wear is as follows.
 The pre-use image data representing the shape of the tool before use and the use limit image data representing the shape of the use limit of the tool are stored. The means of remembering
 An imaging method that captures the tools used by the machine and generates image data of the above tools.
 The pre-use image data and the use limit image data stored in the above-mentioned storage means, and the image generated by the above-mentioned shooting means A wear degree calculating means for calculating the wear degree of the above-mentioned tool based on the image data is provided.”

US 20180089615 A1 to Mattingly; Todd D. et al., US 20160075189 A1 to Engel; Marc et al., US 20130318749 A1 to Segura; Jarrod, US 20130285829 A1 to Pacheco; Daniel et al., and US 20060273148 A1 to Karstens; Christopher K. all teach inter alia using RFID tags embedded in a wearable surface of an item and using the RFID tags to determine the amount of wear of said item.

US 20100248595 A1 to Dinh-Ngoc; Charles et al. teaches inter alia embedded indicia of wear in for example, para [0079] and figures 2A and 2B:

    PNG
    media_image10.png
    345
    552
    media_image10.png
    Greyscale

US 20070025887 A1 to Baeuerle; Martin et al. teaches inter alia a robotic manipulator 56 using a spectra of signal to noise ratio to indicate wear of a device in for example, para [0069] and fig. 6:
“[0069] In order to replace a microfluidic device in due time, the handling system might comprise facilities for monitoring a feedback signal indicating wear of the microfluidic chip. For example, the microfluidic chip might comprise at least one of a pressure sensor or a flow sensor adapted for providing actual measurement of the fluid pressure and fluid flow on the microfluidic chip. Alternatively, the feedback signal might be obtained by evaluating measurement spectra recorded with a certain microfluidic device. The measurement spectra's signal-to-noise ratio is especially well-suited for indicating wear of the microfluidic device. In case the flow rates get too small, or in case the pressures get too high, or in case the signal to noise ratio is no longer acceptable, the control unit 60 might decide that the microfluidic chip should be replaced and instruct the robotic manipulator 56 accordingly. The robotic manipulator 56 will transfer the old microfluidic device back to the storage rack 62 and move a new microfluidic device to the gripping unit. As a result, a continuous operation is accomplished.”.

    PNG
    media_image11.png
    498
    740
    media_image11.png
    Greyscale

US 20050137751 A1 to Cox, Damon Keith  et al. teaches inter alia detecting wear of contact pads such as “lift pins” in for example, only para:
“[0043] In an auto-diagnostic mode, positional error is monitored to determine trends in substrate transfer performance and/or changes in operational functionality of substrate movement devices. In one embodiment, positional error for a series of wafers (or end effector passes) may be monitored at a predefined sensor bank 116. The change in error over time is indicative of wear or other factors that cause a drift in wafer and/or end effector position. Examples of parameters which may be monitored using this type of auto-diagnostic routine include changes in factory interface robot performance, changes in transfer chamber robot performance, changes in substrate lift mechanisms, and change in system vibration, pressure and temperature, among others. Robot performance that may be monitored include gripper changes, bearing wear, changes in robot link backlash, changes in robot friction, encoder movement, encoder reading drift, changes in motor backlash, and changes in motor performance, among others. Changes in substrate lift mechanisms performance that may be monitored include wear of lift pins, where of lift pin holes and lift pin guides, wear and/or misalignment of lift pin actuation devices, wear and/or misalignment of substrate centering mechanisms, along with other devices and/or objects effecting wafer handoff. Changes in system vibration, pressure and temperature may be monitored to determine if their change may be correlated to drift or other change in positional error over time. Identification of what is causing the change in transfer characteristics may be determined empirically, such that information derived from an analysis of the change in positional error over time may be associated with a particular type or type of system malfunction, wear, change in environmental conditions, and the like.

[0061] In one embodiment, the sensor 116 comprises a bank of sensors, for example four sensors, that may be tripped by different portions of the substrate and/or robot to capture a plurality of data sets during a single pass of the robot 108. For example, an edge 332 of the wrist 330 of the robot 108 passing through the beam 204 causes the change of state of a first sensor 302 and a second sensor 304 while the substrate causes the change of state of the first sensor 302, the second sensor 304, a third sensor 306 and a fourth sensor 308. Although the invention is described as having the substrate 112 activate the sensors 302, 304, 306 and 308, the sensors may be activated by the wrist 330 or other components of the robot 108. It is additionally contemplated that the sensor 116 may comprised a single sensor, or a bank of sensors two or more sensors, and that the sensor(s) may be positioned to changes state in response to passage of the substrate or portion of the robot. Generally, the sensors are configured to provide at least three sensor state changes per substrate pass”

US 20040222084 A1 to Wigg, Martin  et al. teaches inter alia using an RFID chip 210 in a sacrificial anode 212 in for example, only figures 3A and 3B and the ABSTRACT:
“An apparatus for indicating when a predetermined portion of a sacrificial anode has been corroded comprises a detector embedded within the interior of the sacrificial anode initially at a predetermined distance from an exposed exterior surface of the sacrificial anode. The detector detects the absence of sacrificial anode material when the predetermined portion has corroded and generates a detection signal. A monitoring system communicates with the detector for receiving detection signals and generates an indicator signal when a detection signal is received. An indicator in communication with the monitoring system receives indicator signals and generates an alarm when an indicator signal is received.” 

    PNG
    media_image12.png
    304
    527
    media_image12.png
    Greyscale
 
    PNG
    media_image13.png
    334
    550
    media_image13.png
    Greyscale


US 6275748 B1 to Bacchi; Paul et al. teaches inter alia using a robotic arm with a gripper and sensors in for example, Figure 2 and the ABSTRACT:
“Robot arm (16) end effectors (10, 110, 210) of this invention rapidly and cleanly transfer semiconductor wafers (12) between a wafer cassette (14) and a processing station. The end effectors include proximal and distal rest pads (24, 26, 124,126) having pad and backstop portions (32, 34, 132, 134) that support and grip the wafer either by wafer peripheral edge contact or within an annular exclusion zone (30) that extends inward from a peripheral edge of the wafer. An active contact point (50, 150, 222) is movable by a vacuum actuated piston (52, 152) between a retracted wafer-loading position and an extended position that urges the wafer against the distal rest pads to grip the wafer at its edge or within the exclusion zone. The end effector further includes fiber optic light transmission sensors (90, 102, 202, 214) for determining various wafer surface, edge, thickness, tilt, and location parameters. The sensors provide robot arm extension and elevation positioning data supporting methods of rapidly and accurately placing and retrieving a wafer from among a stack of closely spaced wafers stored in the wafer cassette. The methods effectively prevent accidental contact between the end effector and the wafers while effecting clean, secure gripping of the wafer at its edge or within its exclusion zone.”

US 6090475 A to Robinson; Karl M. et al. teaches inter alia robotic system including a polishing pad that changes color as it wears down that would be obvious to use as the surface of the contact pads of the references above in for example, Figure 2 and the ABSTRACT:

“The present invention is directed to polishing pads useful in determining an end to the useful wear life thereof. In a simple embodiment of the present invention, a polishing pad that is used with slurries is dyed on one side in a manner that causes the dye to permeate the pad to a limited depth that does not cause total coloring. Another embodiment of the present invention involves a fixed abrasive pad that has fixed abrasives embedded into the pad to a selected depth where at least one color level is within the portion of the pad that contains the fixed abrasives. After dyeing the pad, the pad is attached to the polishing platen. During the polishing operation, a color change signals a time to stop the polishing operation and change the pad. With multiple colors in the pad, limited only by the ability to dye the pad with uniform depth levels, characteristic wear patterns can be observed and adjustments made accordingly to prolong and optimize pad life. A pad having voids and optional abrasives incorporated therein is also disclosed. The contents of each void facilitates the detection of the degree to which the polishing pad has been worn during a polishing operation. Substances may be stored within voids that are released by the breach of the voids caused abrasion during the polishing operation. Visual or audible diagnostics resulting from the breaching of voids are useful to control the polishing operation and thus increase yield.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220616